--------------------------------------------------------------------------------

Exhibit 10.3


MAKE GOOD ESCROW AGREEMENT


This Make Good Escrow Agreement (the “Make Good Agreement”), dated effective as
of February 10, 2010, is entered into by and among Deerfield Resources, Ltd., a
Nevada corporation (the “Company”), the Investors (as defined below), Unitech
International Investment Holdings Limited, a company organized and existing
under the laws of the British Virgin Islands (the “Controlling Stockholder”),
Ms. Guifang Li and Mr. Henian Wu (the Controlling Stockholder, Guifang Li and
Henian Wu collectively being referred to herein as the “Make Good Pledgors”),
Westminster, a division of Hudson Securities, Inc. as placement agent to the
Company (“Placement Agent”) and Escrow, LLC, as escrow agent (“Escrow Agent”).

WHEREAS, pursuant to an Option Agreement between Ms. Guifang Li, the sole
shareholder of the Controlling Stockholder, and Mr. Henian Wu, Ms. Li granted to
Mr. Wu a 5-year option to purchase from Ms. Li all of the shares of the
Controlling Stockholder owned by her at any time after the six-month anniversary
of a resale registration statement filed with the SEC in connection with the
equity financing contemplated in connection with the Offering (as defined below)
is declared effective by the SEC and before the expiration of the such right;
and

WHEREAS, each of the investors in the private offering of securities of the
Company (the “Investors”) has entered into a Subscription Agreement, dated the
date of this Agreement (the “Subscription Agreement”), evidencing their
participation in the Company's private offering (the “Offering”) of securities.
As an inducement to the Investors to participate in the Offering and as set
forth in the Subscription Agreement, the Make Good Pledgors have agreed to place
certain shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) beneficially owned by them into escrow for the benefit of the
Investors (the “Escrowed Shares”) in the event the Company fails to satisfy
certain financial thresholds; and

WHEREAS, the Company and the Investor Representative (acting as the lawful agent
and attorney-in-fact of the Investors) have requested that the Escrow Agent hold
the Escrowed Shares on the terms and conditions set forth in this Agreement and
the Escrow Agent has agreed to act as escrow agent pursuant to the terms and
conditions of this Agreement.

WHEREAS, pursuant to the requirements of the Subscription Agreement, the Company
and Make Good Pledgor have agreed to establish an escrow on the terms and
conditions set forth in this Make Good Agreement;

WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and

WHEREAS, all capitalized terms used but not defined herein which are defined in
the Subscription Agreement shall have the respective meanings given to such
terms in the Subscription Agreement;

NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:

1.

Appointment of Escrow Agent. The Make Good Pledgors and the Company hereby
appoint Escrow Agent to act as Escrow Agent in accordance with the terms and
conditions set forth in this Make Good Agreement, and Escrow Agent hereby
accepts such appointment and agrees to act as Escrow Agent in accordance with
such terms and conditions.

2.

Establishment of Escrow. Within three Trading Days following the Closing, the
Make Good Pledgors shall deliver, or cause to be delivered, to the Escrow Agent
certificates evidencing an aggregate of 1,293,748 shares of the Company’s Common
Stock (the “Escrow Shares”), along with stock powers executed in blank (or such
other signed instrument of transfer acceptable to the Company’s Transfer Agent).
As used in this Make Good Agreement, “Transfer Agent” means Island Stock
Transfer, Inc., or such other entity hereafter retained by the Company as its
stock transfer agent as specified in a writing from the Company to the Escrow
Agent. Each of the Make Good Pledgors understands and agrees that the Investors’
right to receive the Escrowed Shares pursuant to this Make Good Agreement shall
continue to run to the benefit of each Investor even if such Investor shall have
transferred or sold all or any portion of the Shares it acquired under the
Subscription Agreement, and that each Investor shall have the right to assign
its rights to receive any such Escrow Shares to other Persons in conjunction
with negotiated sales or transfers of any of its Shares. Each of the Make Good
Pledgors hereby irrevocably agrees that, other than in accordance with this Make
Good Agreement, the Make Good Pledgors will not offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of, directly or indirectly, or announce the offering of any of the
Escrowed Shares (including any securities convertible into, or exchangeable for,
or representing the rights to receive Escrow Shares). In furtherance thereof,
the Company will (x) place a stop order on all Escrow Shares which shall expire
on the date the Escrowed Shares are delivered to the Investors or returned to
the Make Good Pledgors, (y) notify the Transfer Agent in writing of the stop
order and the restrictions on such Escrow Shares under this Make Good Agreement
and direct the Transfer Agent not to process any attempts by any Make Good
Pledgor to resell or transfer any Escrow Shares before the date the Escrowed
Shares that should be delivered to the Investors are delivered to the Investors
or returned to the Make Good Pledgors, or otherwise in violation of this Make
Good Agreement. The Company shall notify the Investors as soon as the Escrowed
Shares have been deposited with the Escrow Agent.

1


--------------------------------------------------------------------------------

3.

Representations of Make Good Pledgors. Each of the Make Good Pledgors (as to
itself and its Escrowed Shares) hereby represents and warrants to the Investors
as follows:

(i) All of the Escrowed Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all Liens. Upon any transfer of
Escrow Shares to Investors hereunder, Investors will receive full right, title
and authority to such shares as holders of Common Stock of the Company free and
clear of all liens other than those imposed by US Federal Securities laws.

(ii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien upon any of the properties or assets of Make Good
Pledgors pursuant to the terms of any indenture, mortgage, deed of trust or
other agreement or instrument binding upon Make Good Pledgors or such properties
or assets, other than such breaches, defaults or Liens which would not have a
material adverse effect taken as a whole.

(iii) Each of the Make Good Pledgors has carefully considered and understands
its obligations and rights under this Make Good Agreement, and in furtherance
thereof (x) has consulted with its legal and other advisors with respect thereto
and (y) hereby forever waives and agrees that it may not assert any equitable
defenses in any Proceeding involving the Escrowed Shares.

4.

Disbursement of Escrow Shares.

a.

In the event that the Recurring Operating Net Income (as defined below) for the
fiscal year ending December 31, 2010, is less than $9,000,000 (the “Guaranteed
RONI”), the Escrow Agent (on behalf of the Make Good Pledgors) will, without any
further action on the part of the Investors, transfer all of the Escrowed Shares
to the Investors on a pro rata basis (determined by dividing each Investor’s
Investment Amount by the aggregate of all Investment Amounts delivered to the
Company by the Investors under the Subscription Agreement) as specified in
Exhibit A to this Agreement for no consideration other than payment of their
respective Investment Amount paid to the Company at Closing. For purposes
hereof, “Recurring Operating Net Income” shall mean the Company’s recurring
operating income for the fiscal year ending December 31, 2010 determined in
accordance with GAAP before any extra-ordinary gains and excluding any non-cash
expenses and one-time expenses related to the Offering. Notwithstanding the
foregoing or anything else to the contrary herein, for purposes of determining
whether or not the Guaranteed RONI has been met, any liquidated damages under
the Transaction Documents, if any, and any expenses incurred as a result of the
Company's hiring the investor relations firm shall not be deemed to be an
expense, charge, or any other deduction from revenues even though GAAP may
require contrary treatment.

2

--------------------------------------------------------------------------------

In the event that the Recurring Operating Net Income is equal to or greater than
the Guaranteed RONI, no transfer of the Escrowed Shares shall be required by the
Make Good Pledgors to the Investors under this Section and all Escrow Shares
shall be returned to the Make Good Pledgors in accordance with this Make Good
Agreement.

Any transfer of the Escrowed Shares under this Section shall be made to the
Investors or the Make Good Pledgors, as applicable, within 10 Business Days
after the date which the Company’s Annual Report on Form 10-K for the fiscal
year ending December 31, 2010 the “2010 Annual Report”), is filed with the U.S.
Securities and Exchange Commission and otherwise in accordance with this Make
Good Agreement subject to return as provided in the immediately preceding
paragraph and, in the event that the Escrowed Shares are required to be
distributed to the Investors in accordance with the terms of this Agreement, the
Escrow Agent will deliver such shares to the Investors in accordance with
Exhibit A. The Placement Agent will deliver to the Escrow Agent (with a copy to
the Company) a copy of the 2010 Annual Report, together with the calculation of
whether the Guaranteed RONI has been achieved. Escrow Agent need only rely on
such letters from Placement Agent and will disregard any contrary or further
calculations or instructions in such regard delivered by or on behalf of the
Company.

b.

Pursuant to Section 4(a), if the Placement Agent delivers a notice to the Escrow
Agent that the Escrowed Shares are to be transferred to the Investors, then the
Escrow Agent shall immediately forward the Escrowed Shares to the Company’s
Transfer Agent for reissuance to the Investors in an amount to each Investor as
set forth on Exhibit A attached hereto and otherwise in accordance with this
Make Good Agreement. The Company covenants and agrees that upon any transfer of
the Escrowed Shares to the Investors in accordance with this Make Good
Agreement, the Company shall promptly instruct its Transfer Agent to reissue
such Escrow Shares in the applicable Investor’s name and deliver the same, or
cause the same to be delivered as directed by such Investor in an amount to each
Investor as set forth on Exhibit A attached hereto. If the Company does not
promptly provide such instructions to the Transfer Agent of the Company, then
the Placement Agent is hereby irrevocably authorized and directed by the Company
to give such re-issuance instruction to the Transfer Agent of the Company. If a
notice from the Placement Agent pursuant to Section 4(a) indicates that the
Escrowed Shares are to be returned to the Make Good Pledgors, then the Escrow
Agent will promptly deliver Escrow Shares to the Make Good Pledgors in
accordance to instructions provided by the Make Good Pledgors at such time.

5.

Notice of Filings. The Company agrees to promptly provide the Placement Agent
written notice of the filing with the Commission of any financial statements or
reports referenced herein.

6.

Escrow Shares. If any Escrow Shares are deliverable to the Investors in
accordance with this Make Good Agreement, (i) Each of the Make Good Pledgors
covenants and agrees to execute all such instruments of transfer (including
stock powers and assignment documents) as are customarily executed to evidence
and consummate the transfer of the Escrowed Shares from the Make Good Pledgors
to the Investors, to the extent not done so in accordance with Section 2, and
(ii) following its receipt of the documents referenced in Section 6(i), the
Company and Escrow Agent covenant and agree to cooperate with the Transfer Agent
so that the Transfer Agent may promptly reissue such Escrow Shares in the
applicable Investor’s name and delivers the same as provided herein or otherwise
directed in writing by the Applicable Investors. Until such time as (if at all)
the Escrowed Shares are required to be delivered pursuant to this Make Good
Agreement, (i) any dividends payable in respect of the Escrowed Shares and all
voting rights applicable to the Escrowed Shares shall be retained by Make Good
Pledgors and (ii) should the Escrow Agent receive dividends or voting materials,
such items shall not be held by the Escrow Agent, but shall be passed
immediately on to the Make Good Pledgors and shall not be invested or held for
any time longer than is needed to effectively re-route such items to the Make
Good Pledgors. In the event that the Escrow Agent receives a communication
requiring the conversion of the Escrowed Shares to cash or the exchange of the
Escrowed Shares for that of an acquiring company, the Escrow Agent shall solicit
and follow the written instructions of the Make Good Pledgors; provided, that
the cash or exchanged shares are instructed to be redeposited into the Escrow
Account. The Make Good Pledgors shall be responsible for all taxes resulting
from any such conversion or exchange.

3

--------------------------------------------------------------------------------

Assuming the Make Good Pledgors provide good and valid title to the Escrowed
Shares to be transferred and delivered on behalf of the Make Good Pledgors to
the Investors hereunder, free and clear of all liens, encumbrances, equities or
claims, the Escrow Agent will ensure that upon delivery of the Escrowed Shares,
good and valid title to the Escrowed Shares, free and clear of all liens,
encumbrances, equities or claims will pass to the Investors. The Escrow Agent
shall not take any action which could impair Investors’ rights in the Escrowed
Shares. The Escrow Agent shall not sell, transfer, assign or otherwise dispose
of (by operation of law or otherwise) or grant any option with respect to any
Escrow Shares prior to the termination of this Agreement.

7.

Interpleader. Should any controversy arise among the parties hereto with respect
to this Make Good Agreement or with respect to the right to receive the Escrowed
Shares, Escrow Agent and/or the Placement Agent shall have the right to consult
and hire counsel and/or to institute an appropriate interpleader action to
determine the rights of the parties. Escrow Agent and/or the Placement Agent are
also each hereby authorized to institute an appropriate interpleader action upon
receipt of a written letter of direction executed by the parties so directing
either Escrow Agent or the Placement Agent. If Escrow Agent or the Placement
Agent is directed to institute an appropriate interpleader action, it shall
institute such action not prior to thirty (30) days after receipt of such letter
of direction and not later than sixty (60) days after such date. Any
interpleader action instituted in accordance with this Section 7 shall be filed
in any court of competent jurisdiction in the State of New York, and the
Escrowed Shares in dispute shall be deposited with the court and in such event
Escrow Agent and the Placement Agent shall be relieved of and discharged from
any and all obligations and liabilities under and pursuant to this Make Good
Agreement with respect to the Escrowed Shares and any other obligations
hereunder.

8.

Exculpation and Indemnification of Escrow Agent and the Placement Agent.

a.

Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. The Placement Agent’s sole obligation under this Make Good
Agreement is to provide written instruction to Escrow Agent (following such time
as the Company files certain periodic financial reports as specified in Section
4 hereof) directing the distribution of the Escrowed Shares. The Placement Agent
will provide such written instructions upon review of the relevant Recurring
Operating Net Income amount as specified in Section 4 hereof. The Placement
Agent is not charged with any obligation to conduct any investigation into the
financial reports or make any other investigation related thereto. In the event
of any actual or alleged mistake or fraud of the Company, its auditors or any
other person in connection with such financial reports of the Company, the
Placement Agent shall have no obligation or liability to any party hereunder.

b.

Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct. Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Make Good Agreement and
no other or further duties or responsibilities shall be implied, including, but
not limited to, any obligation under or imposed by any laws of the State of New
York upon fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

4

--------------------------------------------------------------------------------

c.

The Company and each Make Good Pledgor each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, the Placement Agent and any of
their principals, partners, agents, employees and affiliates from and against
any expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or the Placement Agent in connection with any
claim or demand, which, in any way, directly or indirectly, arises out of or
relates to this Make Good Agreement or the services of Escrow Agent or the
Placement Agent hereunder; except, that if Escrow Agent or the Placement Agent
is guilty of willful misconduct or gross negligence under this Make Good
Agreement, then Escrow Agent or the Placement Agent, as the case may be, will
bear all losses, damages and expenses arising as a result of its own willful
misconduct or gross negligence. Promptly after the receipt by Escrow Agent or
the Placement Agent of notice of any such demand or claim or the commencement of
any action, suit or proceeding relating to such demand or claim, Escrow Agent or
the Placement Agent, as the case may be, will notify the other parties hereto in
writing. For the purposes hereof, the terms “expense” and “loss” will include
all amounts paid or payable to satisfy any such claim or demand, or in
settlement of any such claim, demand, action, suit or proceeding settled with
the express written consent of the parties hereto, and all costs and expenses,
including, but not limited to, reasonable attorneys' fees and disbursements,
paid or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding. The provisions of this Section 8 shall survive the
termination of this Make Good Agreement, and the resignation or removal of the
Escrow Agent.

9.

Compensation of Escrow Agent. For services rendered pursuant to this Make Good
Agreement, the Company shall pay a documentation fee to the Escrow Agent of
$2,000.00 out of the proceeds of the Offering. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.

10.

Resignation of Escrow Agent. At any time, upon ten (10) Business Days' written
notice to the Company and the Investors, Escrow Agent may resign and be
discharged from its duties as Escrow Agent hereunder. As soon as practicable
after its resignation, Escrow Agent will promptly turn over to a successor
escrow agent appointed by the Company the Escrowed Shares held hereunder upon
presentation of a document appointing the new escrow agent and evidencing its
acceptance thereof. If, by the end of the 10-Business Day period following the
giving of notice of resignation by Escrow Agent, the Company shall have failed
to appoint a successor escrow agent, Escrow Agent shall deposit the Escrowed
Shares as directed by the Placement Agent with the understanding that such
Escrow Shares will continue to be subject to the provisions of this Make Good
Agreement.

5

--------------------------------------------------------------------------------

11.

Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.

12.

Notice. All notices, communications and instructions required or desired to be
given under this Make Good Agreement must be in writing and shall be deemed to
be duly given if sent by registered or certified mail, return receipt requested,
or overnight courier, to the addresses listed on the signature pages hereto.

13.

Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

14.

Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of the Company may be assigned by the Company only
following the prior written consent of the Placement Agent. This Make Good
Agreement and the rights and obligations hereunder of the Escrow Agent may be
assigned by the Escrow Agent only with the prior consent of the Company and the
Placement Agent. This Make Good Agreement and the rights and obligations
hereunder of the Make Good Pledgors may not be assigned by any Make Good
Pledgor. Subject to the requirements under federal and state securities laws, an
Investor may assign its rights under this Make Good Agreement without any
consent from any other party. This Make Good Agreement may not be changed orally
or modified, amended or supplemented without an express written agreement
executed by the Escrow Agent, the Company, the Make Good Pledgors and the
Placement Agent (upon consent of the Investors holding a majority of the Shares
issued as Closing under the Subscription Agreement. This Make Good Agreement is
binding upon and intended to be for the sole benefit of the parties hereto and
their respective successors, heirs and permitted assigns, and none of the
provisions of this Make Good Agreement are intended to be, nor shall they be
construed to be, for the benefit of any third person. No portion of the Escrowed
Shares shall be subject to interference or control by any creditor of any party
hereto, or be subject to being taken or reached by any legal or equitable
process in satisfaction of any debt or other liability of any such party hereto
prior to the disbursement thereof to such party hereto in accordance with the
provisions of this Make Good Agreement.

15.

Applicable Law. This Make Good Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York. The representations
and warranties contained in this Make Good Agreement shall survive the execution
and delivery hereof and any investigations made by any party. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Make Good reement shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith, and hereby
irrevocably waives, and agrees not to assert in any such proceeding, any claim
that it is not personally subject to the jurisdiction of any such New York
Court, or that such proceeding has been commenced in an improper or inconvenient
forum. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Make Good Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

6

--------------------------------------------------------------------------------

16.

Headings. The headings contained in this Make Good Agreement are for convenience
of reference only and shall not affect the construction of this Make Good
Agreement.

17.

Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.

18.

Merger or Consolidation. Any corporation or association into which the Escrow
Agent may be converted or merged, or with which it may be consolidated, or to
which it may sell or transfer all or substantially all of its corporate trust
business and assets as a whole or substantially as a whole, or any corporation
or association resulting from any such conversion, sale, merger, consolidation
or transfer to which the Escrow Agent is a party, shall be and become the
successor escrow agent under this Make Good Agreement and shall have and succeed
to the rights, powers, duties, immunities and privileges as its predecessor,
without the execution or filing of any instrument or paper or the performance of
any further act.

[Signature Pages Follow]

 

 

 




7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Make Good Escrow
Agreement as of the date set forth opposite their respective names.

COMPANY:


DEERFIELD RESOURCES, LTD.


By: _______________________________
Name: Xiangjun Liu
Title: Chief Executive Officer

Address:
c/o Shenzhen TMK Power Industries Ltd.
Sanjun Industrial Park
No. 2 Huawang Rd., Dalang Street
Bao’an District, Shenzhen 518109
People’s Republic of China
Attn.: Chief Executive Officer
Fax: (86) 755 28109908


[Signature Page for Other Parties Follows]

 

 

 




Signature Page to TMK Make Good

--------------------------------------------------------------------------------

MAKE GOOD PLEDGORS:


UNITECH INTERNATIONAL INVESTMENT HOLDINGS LIMITED

By: _______________________________
Name: Guifang Li
Title: Director

Address:
c/o Shenzhen TMK Power Industries Ltd.
Sanjun Industrial Park
No. 2 Huawang Rd., Dalang Street
Bao’an District, Shenzhen 518109
People’s Republic of China
Attn.: Chief Executive Officer
Fax: (86) 755 28109908

GUIFANG LI

_________________________________


Address:
c/o Shenzhen TMK Power Industries Ltd.
Sanjun Industrial Park
No. 2 Huawang Rd., Dalang Street
Bao’an District, Shenzhen 518109
People’s Republic of China
Fax: (86) 755 28109908

HENIAN WU

_________________________________


Address:
c/o Shenzhen TMK Power Industries Ltd.
Sanjun Industrial Park
No. 2 Huawang Rd., Dalang Street
Bao’an District, Shenzhen 518109
People’s Republic of China
Fax: (86) 755 28109908

[Signature Page for Other Parties Follows]

 

 

 

Signature Page to TMK Make Good

--------------------------------------------------------------------------------

ESCROW AGENT:


ESCROW, LLC


By: _______________________________
Name: Johnnie L. Zarecor
Title: Vice-President

Address:
215 Mockingbird Lane.
Warrenton, VA 20186
Cell: 540-878-1257
Attn: Johnnie L. Zarecor
Fax: (540) 347-2291


[Signature Page for Other Parties Follows]

 

 

 

 

Signature Page to TMK Make Good

--------------------------------------------------------------------------------

PLACEMENT AGENT:


WESTMINSTER, a division of Hudson Securities, Inc.

By:_______________________________
Name:
Title:

Address:

Westminster, a Division of Hudson Securities, Inc.
Six Concourse Parkway, Suite 1460
Atlanta, GA 30327
Attn.: Jon Dangar
Fax:

[Signature Page for Other Parties Follows]

 

 

 

 

Signature Page to TMK Make Good

--------------------------------------------------------------------------------

INVESTORS:

By: ________________________________
Name:
Title:


Address:

Facsimile:
Attn.:

--------------------------------------------------------------------------------


Exhibit A

ESCROW SHARES TO BE ISSUED TO INVESTORS
    Investor’s  

Investor’s Legal Name

Investment Amount Escrow Shares

Alpha Capital Anstalt

350,000 66,032

Antoine De Sejounet

187,500 35,374

Bai Ye Feng

125,000 23,583

Blue Earth Fund, L.P.

625,000 117,913

Celenian Appreciation Fund, LP

125,000 23,583

Chestnut Ridge Partners, LP

400,000 75,465

Core Capital Markets Limited

50,000 9,433

Core Energy Enterprises Inc.

200,000 37,732

David S. Nagelberg

150,000 28,299

Daybreak Special Situations Master Fund, Ltd.

300,000 56,598

Fort Ashford Funds, LLC

125,000 23,583

Galaxy Dragon Limited

50,000 9,433

Jacqueline Knapp

50,000 9,433

James Fuld Jr.

125,000 23,583

Jayhawk Private Equity Fund II, L.P.

1,500,000 282,993

Jericho Capital Corp SEP

125,000 23,583

Kevin A DeNuccio

125,000 23,583

Lawrence Sheer

50,000 9,433

Leonard L. Goldberg

125,000 23,583

Li Jun

125,000 23,583

Lumen Capital Limited Partnership

62,500 11,791

Marview Holdings Inc.

125,000 23,583

Michael Joseph Jordan

125,000 23,583

The Najor Family Land Limited Partnership

37,500 7,074

Robert Gleckman

100,000 18,866

Sandor Capital Master Fund, L.P.

250,000 47,165

Shira Capital LLC

500,000 94,331

Taylor International Fund, Ltd

500,000 94,331

The Knapp Family Trust, Geoffrey D. Knapp Trustee

125,000 23,583

GRQ Consultants Inc. 401K

120,000 22,639


--------------------------------------------------------------------------------